DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 & 20-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites:
wherein the aqueous solution comprises 2+ and 3+ ion(s) of one or more first metal(s), and wherein the nanostructured layer comprises the nanostructured layer comprises one or more of the 2+ and/or 3+ first metal ion(s) from the aqueous solution,
wherein the substrate comprises one or more second metal(s) with 2+ and/or 3+ primary oxidation state, wherein the first metal(s) and the second metal(s) are different, and wherein the nanostructured layer comprises one or more 2+ and/or 3+ ion(s) of the second metal(s) from the substrate, or
wherein the substrate does not comprise metal(s) with 2+ and/or 3+ primary oxidation state
and applicant argues that claim 1 recites “wherein the nanostructured layer comprises one or more 2+ and/or 3+ metal ion(s) from an aqueous solution, and either the nanostructured layer further comprises ion(s) of one or more different metal(s) that have 2+ and/or 3+ primary oxidation state from the substrate or the substrate does not comprise metal(s) with 2+ and/or 3+ primary oxidation state” at page 7 of the Remarks.
 three wherein clauses as alternatives in bullet (a) whereas applicant argues that the three wherein clauses are not alternatives but instead the first wherein clause is required and the second and third are alternatives in the arguments which causes ambiguity because the claim as written recites the wherein clauses as first, second, or third and not first and second or third as argued. Thus, it is apparent that applicant’s arguments have cause ambiguity and rendered the claim indefinite.
For the purpose of examination, based on the grammar and structure of bullet (a), the prior art will only have to meet one of the alternatives of the three wherein clauses to anticipate or render obvious bullet (a). 
Claim 2: Claim 2 recites the list “one or more of a buffering agent, a reducing agent, a catalyst, and a surfactant” which is not in the alternative but is similar to the structure used for a Markush group and thus renders the claim indefinite because it is unclear if applicant intended the list to be a list of alternative or require all components of the list.
For the purpose of examination, the claim is being interpreted as requiring “one or more of a buffering agent, a reducing agent, a catalyst, or a surfactant”. Appropriate correction is required.
Claim 33: Claim 33 recites “the nanostructured layer enhances condensation properties of the top coat” but does not state how it enhances it the properties and thus renders the claim indefinite.
Claim 34: Claim 43 recites “the nanostructured layer enhances antifrosting properties of the top coat” but does not state how it enhances it the properties and thus renders the claim indefinite.
Claim 36: Claim 36 is rendered indefinite because it is unclear how the nanostructured layer and top coat relate to an electrochemical cell or how the combination of layers effect an electrochemical cell. Nor does the claim require that the nanostructured layers and top coat be incorporated into an electrochemical cell and thus one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
If a top coat and nanostructured layer is produced it will be considered to read on the claim.
Claims 2-5 & 20-41: Claims 2-5 & 20-41 are rejected for being indefinite because they depend from claim 1 and do not remedy the issue of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 20-23, 25-27, 31-38, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Wang et al., In situ growth of hierarchical boehmite on 2024 aluminum alloy surface as superhydrophobic materials, RSC Adv., 2014, 4, 14708; hereafter Wang).
Claim 1: Wang is directed towards a method of in situ growth of boehmite on aluminum alloy surfaces to form superhydrophobic materials (i.e. depositing a nanostructured layer on a substrate; title & Fig. 1), comprising:
immersing a substrate in an aqueous solution under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (see § Experimental: Film fabrication process, col. 1, pg 14709); 
wherein the aqueous solution comprises 2+ and 3+ ion(s) of one or more first metal(s), and wherein the nanostructured layer comprises the nanostructured layer comprises one or more of the 2+ and/or 3+ first metal ion(s) from the aqueous solution (the nanostructured layer comprises 3+ metal ions from the aqueous solution and metal with 3+ primary oxidation state form the substrate; see chemical formulas (1)-(6) describing the growth process at col 2, pg 14711);
separating the coated substrate comprising the nanostructured layer from the solution (see § Experimental: Film fabrication process, col. 1, pg 14709); and
treating the coated substrate to stabilize the nanostructured layer and/or to prepare the nanostructured layer for subsequent processing (the substrate is rinsed and dried; see § Experimental: Film fabrication process, col. 1, pg 14709).
Claim 2: The aqueous solution comprises sodium aluminate and urea in water which (see § Experimental: Materials and Film fabrication process, col. 1, pg 14709) and during the reaction the solution comprises Al3+ ions and a mixture of hydroxides, urea, ammonium ions which will act as buffering agents (col. 2, pg 14711).
Claim 3: The substrate is an aluminum alloy (i.e. comprises aluminum which has an oxidation state of 3+; title).
Claim 4: The first metal ions are Al3+ metal ions from the aqueous solution (see chemical formulas (1)-(6) describing the growth process at col 2, pg 14711).
Claim 5: Wang further teaches depositing a top coat onto the nanostructured layer, thereby enhancing the hydrophobicity of the surface (see § Experimental: Film fabrication process, col. 1, pg 14709; ¶ 2, col. 1, pg 14712).
Claim 20: The nanostructured material comprises anionic and cationic components (see chemical formulas (1)-(6) describing the growth process at col 2, pg 14711), wherein the method further comprises one or more process steps to replace or exchange the anionic and/or cationic components (see chemical formulas (1)-(6) describing the growth process at col 2, pg 14711 and ¶s 1-2, col. 2, pg 14711).
Claim 21: Wherein the anionic and/or cationic components are replaced with inorganic atoms and different anions (see chemical formulas (1)-(6) describing the growth process at col 2, pg 14711) and different organic atoms/molecules (see § Experimental: Film fabrication process, ¶2, col. 1, pg 14709).
Claim 22: The aqueous solution comprises urea (col. 2, pg 14711).
Claim 23: The 3+ first metal ion in aqueous solution are derived from a metal salt that is dissolved in water (col. 2, pg 14711).
Claim 25: The solution is made by stirring (agitating) and step (a) does not exclude the preparation step (col. 1, pg 14709).
Claim 26: Step (c) comprises thermal processing (drying at 60ºC, col. 1, pg 14709).
Claim 27: The coated substrate is treated to stabilize the nanostructured layer by further application of a POTS layer at 120ºC for 2.5hrs (col. 1, pg 14709).
Claim 31: The top coat comprises a hydrophobic material (see § Experimental: Film fabrication process, col. 1, pg 14709; ¶ 2, col. 1, pg 14712).
Claim 32: See Fig. 7, pg 14712.
Claim 33: The nanostructured layer enhances condensation properties of the top coats (see Fig. 8, pg 14712).
Claim 34: The nanostructured layer increases the hydrophobicity of the top coat (Fig. 8, pg 14712).
Wang teaches the claimed invention but fails to explicitly teach the increased hydrophobicity of the layer enhances the antifrosting properties. Since similar products are produced with improved hydrophobicity, it is reasonable to presume the the increased hydrophobicity of the layer enhances the antifrosting properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Wang product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 35: The top coat comprises a hydrophobic material and the nanostructured layer increases the hydrophobicity of the top coat (see § Experimental: Film fabrication process, col. 1, pg 14709; ¶ 2, col. 1, pg 14712; Fig. 8, pg 14712).
I.e. the nanostructured layer reduces viscous drag.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Wang product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 36: Wang teaches depositing a POTS layer on the nanostructured layer as discussed above.
Claim 37: The additional material is an electrolyte in solution (see § Experimental: Film fabrication process, col. 1, pg 14709; ¶ 2, col. 1, pg 14712).
Claim 38: The additional material comprises carbon ((see § Experimental: Film fabrication process, col. 1, pg 14709; ¶ 2, col. 1, pg 14712).
Claim 40: The substrate comprises aluminum alloy (col. 1, pg 14709).
Claims 1-5, 23-26, 28-31, 33, 34, & 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Zhao et al., CoMn-layered double hydroxide nanowalls supported on carbon fibers for high-performance flexible energy storage devices, J. Mat. Chem. A, 2013, 1, 8836; hereafter Zhao).
Claim 1: Zhao is directed towards a method depositing a nanostructured layer on a substrate (title), comprising:
immersing a substrate in an aqueous solution under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (see § 2.1, col. 2, pg 8837); 
	wherein the substrate does not comprise metal(s) with 2+ and/or 3+ primary oxidation state (the substrate is carbon fiber, title & §2.1, col 2, pg 8837);
separating the coated substrate comprising the nanostructured layer from the solution (see § 2.1, col. 2, pg 8837); and
treating the coated substrate to stabilize the nanostructured layer and/or to prepare the nanostructured layer for subsequent processing (the substrate is rinsed and dried; see § 2.1, col. 2, pg 8837).
Claim 2: The aqueous solution comprises Co2+ and Mn2+ and NH4F (a buffer) (§ 2.1, col. 2, pg 8837).
Claim 4: The first metal is Mn2+ (see § 2.1, col. 2, pg 8837).
Claim 5: The CoMn-LDH/CF electrodes are wrapped with a PVA/LiOH polymer electrolyte (§ 2.3, pg 8838).
Claims 2-4, 23, 24, 29, 30, 40, & 41: Applicant is advised that claim 1 is rejected above based on the 3rd wherein clause of step (a) and the first and second wherein clauses of step (a) are optional and the rejection does not require optional steps and claims that depend from claim 1 which further limit the optional steps are also optional steps that are not required. See MPEP §2111.04
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
Claim 23: The 2+ first metal ions in the aqueous solution are derived from a metal salt dissolved in water (see § 2.1, col. 2, pg 8837).
Claim 24: The metal salt comprises a nitrate (see § 2.1, col. 2, pg 8837).
Claim 25: Step (a) further comprises agitation (stirring, see § 2.1, col. 2, pg 8837).
Claim 26: Step (c) is a thermal process (drying at room temperature, (see § 2.1, col. 2, pg 8837).
Claim 28: Step (c) can be considered to encompass the electrochemical measurements (§ 2.3, pg 8838) which includes a redox reaction of the Co and Mn ions in the nanostructure (§ 3.2, pg 8839).
Claim 31: The top coat is metal containing (§ 2.3, pg 8838).
Claims 33 & 34: Zhao discloses a structure comprising a nanostructure layer and a top coat and thus it is reasonable to presume that the underlying layer has some effect on the top coat and thus enhances all properties by the fact that it is present.
Claim 36: Zhao teaches depositing an additional material on the nanostructure that enhances the performance of an electrochemical cell when compared to an electrochemical layer that does not comprise the nanostructured layer (§ 2.3, pg 8838).
Claim 37: The additional material is an electrolyte (PVA/LiOH electrolyte is wrapped around the nanostructured layer, § 2.3, pg 8838).
Claim 38: The additional material comprises Li (§ 2.3, pg 8838).
Claim 39: The nanostructured layer can be considered the first deposition of the Co & Mn and each additional layer of growth can be considered depositing additional material and thus Zhao teaches deposition of additional material comprising Co (§ 3, pg 8838).
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that claim 1 is limited to the two alternatives of the first wherein clause with the second wherein clause or the first wherein clause with the third wherein clause; the Office does not find this argument convincing because the claim as written recites three alternative wherein clauses as discussed above in the 112(b) rejection, which the arguments create an ambiguity.
In regards to applicant’s argument that Wang does not anticipate claim 1 because it does not anticipate either the first and second wherein clauses or the first and third wherein clauses as argued; the Office does not find this argument convincing because Wang anticipates the first wherein clause and claim 1 requires only one of the wherein clauses to be met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712